United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 2, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-41718
                           Summary Calendar



ROYAL MAYNE HOPPER, JR.,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF
SOCIAL SECURITY,

                                     Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:02-CV-542
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Royal Mayne Hopper, Jr., incarcerated federal prisoner

# 27844-048, appeals the district court’s affirmance of the

Social Security Commissioner’s nonpayment of his social security

retirement benefits pursuant to 42 U.S.C. § 402(x)(1).       Hopper

argues that the nonpayment of his benefits violates 42 U.S.C.

§ 407(a).   We disagree.   The Commissioner’s nonpayment of

benefits to Hopper pursuant to 42 U.S.C. § 402(x) does not fall

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41718
                                 -2-

within 42 U.S.C. § 407(a)’s anti-attachment provisions.      See

Washington State Dept. of Social and Health Services v.

Guardianship Estate of Keffeler, 123 S. Ct. 1017, 1024-26 (2003).

     Hopper asserts that the benefits are his property and that

the nonpayment of those benefits is a seizure and should fall

under the criminal forfeiture statutes.    He fails to include his

reasons for this conclusion or citations to relevant authority.

See FED. R. APP. P. 28(a)(9)(A).   Accordingly, Hopper has

abandoned this   issue on appeal by failing to brief it

adequately.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).

     AFFIRMED.